DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-17 are pending.
Claims 1-10 are rejected.
Claims 11-17 are withdrawn.
Claims 18-20 are canceled.
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Specifically, U.S. 9,775,505 and U.S. 9,006,700 in Para. [0034].
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
“grip or handle 38” in Paras. [0032] & [0033].
“introducer camera 218” in Para. [0046].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality:
“orientation change is driven by torsional force translated from the proximal end 14 to the distal end 14 [emphasis added]” should read “orientation change is driven by torsional force translated from the proximal end 14 to the distal end 16 [emphasis added]”.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informality:
Regarding Claim 3, Claim 3 recites the limitation “the second reference frame is defined by an angular off set from the first reference frame [emphasis added]” on Lines 1-2. Examiner acknowledges that “offset” may be spelled both as a two separate words or a single compound word but kindly requests a Claim 3 be amended to read “offset” to consistent with the recitation of “offset” in Claim 4 and in Para. [0006] of Applicant’s specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, Claim 8 recites the limitation “the processor is programmed to receive an image from an introducer camera at the distal end of the introducer [emphasis added]”. The metes and bounds of the claim are unclear as the “introducer camera” is not positively recited. Therefore, it is unclear whether direct infringement would occur with only a processor capable of receiving an image from an introducer camera, or whether direct infringement would occur with a processor and an introducer camera together. For the purpose of examination and compact prosecution, Claim 8 is rejected with art including an introducer camera.
Regarding Claim 10, Claim 10 recites the limitation “the display screen displays an image from an introducer camera at the distal end of the introducer [emphasis added]”. The metes and bounds of the claim are unclear as the “introducer camera” is not positively recited. Therefore, it is unclear whether direct infringement would occur with only a display capable of displaying an image from an introducer camera, or whether direct infringement would occur with display and an introducer camera together. For the purpose of examination and compact prosecution, Claim 10 is rejected with art including an introducer camera.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter "Stewart") (U.S. 9,498,112) in view of Pesach et al. (hereinafter "Pesach") (US 2020/0214538).
Regarding Claim 1, Stewart discloses a steerable introducer system (Fig. 26A, a laryngoscope system; Col. 17, Lines 52-55), comprising:
a laryngoscope (Fig. 21A, a laryngoscope assembly 108; Col. 15, Lines 25-27) comprising:

a display screen (Fig. 26A, a display 184; Col. 17, Lines 55-56);
a laryngoscope camera (Fig. 21A, a camera 140; Col. 15, Lines 30-31) at the distal end of the handle (Fig. 21A, the camera 140 is disposed at the distal end 112 of the scope body 110; Col. 15, Lines 29-31);
a processor (Fig. 26A, a computer 182 with software —therefore inherently a processor to execute the software; Col. 17, Lines 58-62);
a steering input (Fig. 26A, a touch screen interface; Col. 18, Lines 64-66) located on the handle or the display screen (Fig. 26A, the touch screen interface is on the display 184; Col. 18, Lines 64-66); and
an introducer (Fig. 21A, a stylet guide 120; Col. 15, Lines 31-32) coupled to the handle (Fig. 21A, the stylet guide 120 is operably coupled to the scope body 110; Col. 15, Lines 30-34) and comprising an orientation mechanism (Fig. 21B, a micro actuator 150; Col. 15, Lines 51-54) at a distal end of the introducer (the micro actuator 150 is attached to a distal end 122 of the stylet guide 120; see Fig. 21B);
wherein the processor is programmed to execute instructions for:
receiving from the steering input a steering command in a first reference frame (Fig. 26A, the processor of the computer 182 receives, from an operator, a direction of adjustment in a virtual camera space using the touch screen interface; Col. 18, Lines 60-67), and mapping the steering command from the first reference frame to a second reference frame oriented to the distal end of the introducer based on an orientation signal from the orientation mechanism (Fig. 26A, the processor of the computer 182 translates (i.e., maps) the direction of adjustment to corresponding physical manipulation commands in an anatomical space based on angular offset information from the micro actuator 150; Col. 18, Lines 1-13, 60-67 & Col. 19, Lines 1-11).

However, Pesach teaches an endoscopic system (Fig. 1, a dental system 100; [0226]) comprising:
a handle (Fig. 1, a dental measurement device 102; [0227]);
a display screen (Fig. 1, a display 118; [0227]) on the handle (the display 118 is on the dental measurement device 102; see Fig. 1);
a processor (Fig. 1, a processor 110; [0231]) within the handle (the processor 110 is within the dental measurement device 102; see Fig. 1); and
an orientation sensor (Fig. 1, an orientation sensor 120; [0230]) in the handle (the orientation sensor 120 is in the dental measurement device 102; see Fig. 1).
The advantage of the processor and display on the handle and the end orientation sensor is to improve ease of use by eliminating the need for another device and help detect the proximity of other objects nearby, respectively (Pesach; [0199] & [0293]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle and orientation mechanism as disclosed by Stewart, to move the processor and display into the handle and include the orientation sensor on the orientation mechanism as taught by Pesach, to improve ease of use by eliminating the need for another device and help detect the proximity of other objects nearby, respectively (Pesach; [0199] & [0293]).
Regarding Claim 2, Stewart, as previously modified by Pesach, discloses the system of Claim 1. Stewart further discloses wherein the processor is further programmed to execute instructions for generating a control signal for steering the introducer according to the mapped steering command (Fig. 26A, the processor of the computer 182 actuates the micro actuator 150 based on the physical manipulation commands; Col. 18, Lines 60-67 & Col. 19, Lines 1-11).
Regarding Claim 3, Stewart, as previously modified by Pesach, discloses the system of Claim 1. Stewart further discloses wherein the second reference frame is defined by an angular off set from the first reference frame (Fig. 26A, the anatomical space is defined as an angular offset of the virtual camera space; Col. 18, Lines 1-13 & 60-67).
Regarding Claim 4, Stewart, as previously modified by Pesach, discloses the system of Claim 3. Stewart further discloses wherein mapping the steering command to the second reference frame comprises adjusting the steering command by the angular offset (Fig. 26A, the processor of the computer 182 translates (i.e., maps) the direction of adjustment to the corresponding physical manipulation commands in the anatomical space based on the angular offset information from the micro actuator 150; Col. 18, Lines 1-13, 60-67 & Col. 19, Lines 1-11).
Regarding Claim 5, Stewart, as previously modified by Pesach, discloses the system of Claim 1. Stewart further discloses wherein the first reference frame is defined by a user input (Fig. 26A, the direction of adjustment in the virtual camera space is defined by the display 184; Col. 18, Lines 60-67).
Regarding Claim 9, Stewart, as previously modified by Pesach, discloses the system of Claim 1. Stewart further discloses wherein the display screen displays an image from the laryngoscope camera in the first reference frame (Fig. 26A, the display 184 displays an image of the camera 140; Col. 17, Lines 52-56).
Claims 6-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter "Stewart") (U.S. 9,498,112) in view of Pesach et al. (hereinafter "Pesach") (US 2020/0214538) as applied to Claims 6 & 9 above, and further in view of Biro et al. (hereinafter "Biro") (US 2021/0220594).
Regarding Claims 6-8, Stewart, as previously modified by Pesach, discloses the system of Claim 1. Stewart, as previously modified by Pesach, fails to explicitly disclose wherein the first reference frame is defined by automatic image recognition; wherein the processor is programmed to receive an image 
However, Biro teaches an introducer system (Fig. 1, an intubation stylet 1; [0089]), comprising:
a display screen (Fig. 1, a screen 4; [0089]) with a first reference frame (Fig. 1, the screen 4 displays an airway of a patient; [0172]);
a laryngoscope camera (Fig. 2, a first camera 14; [0099]);
a processor (Fig. 1, a control unit 3; [0089]); and
an introducer camera (Fig. 1, a second camera (not shown) on a pre-terminal segment 10 of the intubation stylet 1; [0174]);
wherein the first reference frame is defined by automatic image recognition (the airway of the patient is identified by automatic image recognition; [0064] & [0187]);
wherein the processor is programmed to receive an image from the laryngoscope camera to identify a feature of the image to perform the automatic image recognition (Fig. 1, the control unit 3 receives an image from the first camera 14 and identifies a trachea of the patient to perform the automatic image recognition; [0119] & [0188]); and
wherein the processor is programmed to receive an image from the introducer camera to identify a feature of the image to perform the automatic image recognition (Fig. 1, the control unit 3 receives an image from the second camera and identifies the trachea of the patient to perform the automatic image recognition [0174] & [0188]).
The advantage of the automatic image recognition is to determine if manual steering is needed to avoid damage to the patient (Biro; [0015]).

Regarding Claim 10, Stewart, as previously modified by Pesach, discloses the system of Claim 9. Stewart fails to explicitly disclose wherein the display screen displays an image from an introducer camera at the distal end of the introducer in the first reference frame.
However, Biro teaches an introducer (Fig. 1, an intubation stylet 1; [0089]), comprising:
a display screen (Fig. 1, a screen 4; [0089]) with a first reference frame (Fig. 1, the screen 4 displays an airway of a patient; [0172]);
 an introducer camera at a distal end of the introducer (Fig. 1, a camera (not shown) on a pre-terminal segment 10 of a distal end section 11 of the intubation stylet 1; [0093] & [0174]); and
wherein the display screen displays an image from the introducer camera at the distal end of the introducer in the first reference frame (Fig. 1, the screen 4 displays an image from the camera on the pre-terminal segment 10 in the airway of the patient; [0174]).
The advantage of displaying an image from the introducer camera is to permit an operator to visually confirm the location of the tip of the introducer (Biro; [0174]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the display as disclosed by Stewart, as previously modified by Pesach, to display the image from the introducer camera as taught by Biro, to permit an operator to visually confirm the location of the tip of the introducer (Biro; [0174]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gliner et al. (US 2020/0107701) teaches an ENT tool with a camera.
Larson et al. (US 2018/0221610) teaches a system for endotracheal intubation with a video laryngoscope.
Chen (US 2018/0147381) teaches an endotracheal intubation system with two cameras.
Rosenblatt et al. (US 2017/0291001) teaches a monitoring system.
Lee et al. (US 2017/0164869) teaches a system for tracking and displaying a distal end orientation of an endoscope.
Power (US 2016/0278611) teaches a picture-in-picture display for surgical imaging devices.
Dan et al. (US 2016/0095506) teaches a video laryngoscope system.
Runnels (US 2015/0099935) teaches a tracheal intubation system with a laryngoscope.
Qui (US 2015/0059736) teaches an intubation system.
Sabczynski et al. (US 2012/0089014) teaches an apparatus for tracking in a medical procedure.
Berci et al. (US 2012/0078055) teaches a video stylet with directable tip.
Schwartz et al. (US 2011/0137127) teaches a dual screen intubation system.
Chen et al. (US 2003/0018235) teaches an anatomical visualization system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795